Case 1:17-cr-00137-JGK Document 492 Filed 07/30/21 Page 1of1
Case 1:17-cr-00137-JGK Document 491 Filed 07/30/21 Page 1of1

ELKAN ABRAMOWITZ
RICHARD F. ALBERT
ROBERT J. ANELLOF
KATHLEEN E. CASSIDY
BENJAMIN S. FISCHER
CATHERINE M. POT!
CHRISTOPHER B. HARWOOD
LAWRENCE IASON

BRIAN A. JACOBS
TELEMAGHUS PF, KASULIS
KAREN ®, KING

ROBERT M. RADICK*
JONATHAN §, SACKT*
EOWARC M. SPIRO
JEREMY H. TEMKIN
RICHARD D. WEINBERG

By ECF

MORVILLO ABRAMOWITZ GRAND IASON & ANELLO P.C.

 

565 FIFTH AVENUE SENIOR COUNSEL
NEW YORK, NEW YORK 1OOF7 PAUL R. GRAND
{2121 856-8600 COUNSEL

FAX: (2l2)} 856-9494 JASMINE JUTEAU

CURTIS 8. LESTNER
JACOB W. MERMELBTEN
www. maglaw.com

 

ROBERT G. MORVILLO
1920-2011

MICHAEL C. SILBERBERG
1940-2002

JOHN J, TIGUE, IR.

1939 -RO0S

 

WRITER'S CONTACT INFORMATION

keassidy@maglaw.com
(212) 880-9413

*ALEO AOMIETED IN WASHINGTON, &.€.

"ALGO AOMITTCD IN CONNTCTICUT

July 30, 2021

APPLICATION GRANTED
SO ORDERED

Honorable John G. Koeltl

United States District Judge c 6) if Gen

Southern District of New York

 

500 Pearl Street, Courtroom 12B V0) “John G. KMoelll, US DIAL

New York, NY 10007

Re:

|
|

United States v. Asim Hameedi, et al., 17 Cr. 137 (IGK)

Dear Judge Koeltl:

I write on behalf of my client Desiree Scott to respectfully request a temporary
modification of her bail conditions to allow her to travel to Bergenfield, New Jersey on August 7,
2021, Ms. Scott would like to join her husband and son to attend her friend’s daughter’s
birthday party, and will return on the same day.

I have conferred with Assistant United States Attorney Michael Neff and with Pretrial
Services Officer Courtney DeFeo, neither of whom objects to this request.

Thank you for the Court’s consideration of this letter motion.

 

 

 

 

USDS SDNY
DOCUMENT

ELECTRONICALLY FILED

DOC #:

Respectfully submitted,

/s/ Kathieen E. Cassidy
Kathleen E. Cassidy

DATE FILED: fel Ad ( Attorney for Desiree Scott

 

 

 

 

cc! AUSAs Michael Neff and David Abramowicz (via ECF)
Courtney DeFeo, Pretrial Services (by email}

 
